Case 20-12841-MFW Doc 654 Filed 01/15/21 Pagelof1

DEPARTMENT OF THE TREASURY
INTERNAL REVENUE SERVICE
Washington, D.C, 20224

 

SMALL BUSINESS/SELF-EMPLOYED DIVISION

January 13, 2021

ce ra

You Fit Health Clubs, LLC et al POS
Claims Processing Center S S25
c/o Donlin, Recano & Company Inc. po SS Oy
6201 15%" Avenue 2 ow Be
Brooklyn, NY. 11219 co mo =
8S = 0

2

a.

Re: You Fit Health Clubs, LLC
Re: 20-12940 DEO1

Dear Claims Agent:

On December 11, 2020, a proof of claim was filed by the Internal Revenue Service for
the above Corporation and referenced case number. The assigned Claim # is 56. This
Proof of Claim has been satisfied. Please withdraw this claim.

If you have any questions, you may call me at (443) 853-5350 or you may write to me at
Internal Revenue Service, 31 Hopkins Plaza, Room 1150, Baltimore, MD. 21201.

Sincerely,

 

Lisa Jiggetts
Bankruptcy Specialist

Insolvency Group 2
